Citation Nr: 0918299	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  06-16 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1971 to May 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  

The issue of entitlement to service connection for Hepatitis 
C is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's hearing loss did not have onset in service 
and was not caused or aggravated by his active service.  

2.  The Veteran's tinnitus did not have onset in service and 
was not caused or aggravated by his active service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1110, 1112 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.385 (2008).  

2.  The criteria for entitlement to service connection for 
tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Certain chronic diseases, including sensorineural hearing 
loss, may be presumed to have been incurred in service, 
although not otherwise established as such, if manifested to 
a degree of ten percent or more within one year of the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2008).  

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2008).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  Id.

The Veteran's hearing was tested on induction into service in 
August 1971.  Pure tone thresholds measured in the right ear 
at 500, 1,000, 2,000, and 4,000 Hertz were 5, 0, 0, and 5 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, and 4,000 Hertz were 5, 5, 0, 
and 0 decibels, respectively.  Speech recognition test scores 
were not listed nor were measurements at 3000 Hz.  

The Veteran was also given a hearing evaluation prior to 
separation from service in May 1973.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, and 4,000 
Hertz were -5, -5, -10, and 20 decibels, respectively.  Pure 
tone thresholds measured in the left ear at 500, 1,000, 
2,000, and 4,000 Hertz were 0, -5, -5, and -5 decibels, 
respectively.  Speech recognition test scores were not listed 
nor were measurements at 3000 Hz.  

On the Veteran's report of medical history which he completed 
at the same time, the Veteran does not indicate any ear 
problems or hearing loss.  This is evidence that the Veteran 
did not have a hearing loss disability as set forth at 
38 C.F.R. § 3.385 at separation from service nor did he 
suffer from tinnitus.  

The first evidence of a hearing loss disability of record is 
a January 1992 audiological examination performed by the 
Texas Department of Corrections.  Pure tone thresholds 
measured in the right ear at 500, 1,000, 2,000, 3, 000, and 
4,000 Hertz were 20, 15, 20, 55, and 70 decibels, 
respectively.  Pure tone thresholds measured in the left ear 
at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 10, 10, 
30, and 25 decibels, respectively.  At the time of the 
January 1992 evaluation, the Veteran reported occasional 
popping noises in his ear and a history of both service and 
post-service noise exposure, including involvement in noisy 
hobbies such as guns and cars.  

In April 2005, the Veteran underwent a VA hearing evaluation 
in connection with his current claim.  The Veteran reported 
exposure in the military to firearms, machine guns, firing 
range, combat explosions, and electrical generators without 
hearing protection.  He also reported post-service exposure 
to factory noise with hearing protection and pipe welding 
without hearing protection.  He also complained of tinnitus, 
with reported onset in 1989.  At the examination, he reported 
only right ear tinnitus, but in a May 2006 letter, the 
Veteran claimed he had ringing in both ears.  

Pure tone thresholds measured in the right ear at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz were 25, 25, 35, 70, and 80 
decibels, respectively.  Pure tone thresholds measured in the 
left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 
20, 20, 35, 50, and 45 decibels, respectively.  Speech 
recognition test scores showed right ear discrimination at 
100% and left ear discrimination at 100%.  Thus, the Veteran 
currently meets the criteria for a hearing loss disability 
set forth at 38 C.F.R. § 3.385.  

However, the VA examiner concluded that "it is not at all 
likely that military noise exposure contributed to his 
current hearing loss" or to his tinnitus.  

The Board notes that the Veteran is competent to report 
symptoms such as diminished hearing and ringing or buzzing in 
the ears.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the etiology of any subjective hearing loss or 
tinnitus the Veteran currently experiences is a medical 
question on which the Veteran is not competent to provide an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) 
(a layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder). 

The Board acknowledges that the Veteran was most likely 
exposed to loud noise during his active service.  However, 
the only evidence to establish that the Veteran's hearing 
loss or tinnitus had its onset during his active service is 
the Veteran's claim that he experienced hearing loss and 
tinnitus contemporaneous to his service.  However, the record 
makes clear that the Veteran did not suffer from a hearing 
loss disability at separation from service and was also 
exposed to acoustic trauma after service from factories and 
construction sites.  There is no evidence of complaints of or 
treatment for hearing loss or tinnitus of record until 
January 1992, almost twenty years after service.  
Additionally, the Veteran told the VA examiner that his 
tinnitus had onset in 1989, many years after separation from 
service.  The United States Court of Appeals for the Federal 
Circuit has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board must find that the service and post-service record 
outweighs the Veteran's statements regarding hearing loss and 
tinnitus since service. 

As there is no evidence that the Veteran's hearing loss and 
tinnitus had onset in service or within one year of service 
or were caused or aggravated by the Veteran's active service, 
entitlement to service connection for bilateral hearing loss 
and tinnitus is not warranted.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2008).

The Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

The remaining VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in March 2005 prior to the initial 
RO decision in this matter.  The letter informed the Veteran 
of what evidence was required to substantiate his claims for 
service connection and of the Veteran's and VA's respective 
duties for obtaining evidence.  

VA also has a duty to assist the veteran in the development 
of his claims.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, 
the RO has obtained the Veteran's service treatment records, 
as well as treatment records from the Texas Department of 
Corrections.  The Veteran has not indicated that he has any 
private treatment records to submit or that he needs VA 
assistance in acquiring such records.  The Veteran was also 
afforded a VA examination in April 2005.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the Veteran or 
his representative have identified any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist the veteran in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to service connection for bilateral hearing loss 
and tinnitus is denied.  


REMAND

The Veteran is also seeking entitlement to service connection 
for Hepatitis C.  The Veteran's service treatment records 
show that in April 1973, testing confirmed that the Veteran 
was suffering from hepatitis of an unspecified type.  It 
appears that an Australian Antigen test was ordered to 
determine if the Veteran was suffering from Hepatitis B, but 
the results are not of record.  Thus, the Veteran could have 
suffered from Hepatitis A, B, or C in service.

Testing performed by the Texas Department of Corrections from 
January 2003 through May 2004 shows that the Veteran at some 
point in the past suffered from Hepatitis B and now suffers 
from Hepatitis C.  

In April 2006, a VA medical doctor, Dr. J.S., offered an 
opinion as to the etiology of the Veteran's Hepatitis C, but 
did not discuss the fact that the Veteran suffered from some 
form of hepatitis in service.  Given the possible 
significance of this evidence, a remand is required so that 
the VA examiner can address the Veteran's prior hepatitis 
infection.

Accordingly, the case is REMANDED for the following action:



1.  The Veteran should be provided with 
appropriate VCAA notice, including notice 
that meets the requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The case should be returned to Dr. 
J.S., who provided the April 2006 opinion 
(if possible), for him to offer an opinion 
as to the etiology of the Veteran's 
current Hepatitis C that specifically 
addresses the Veteran's in service bout of 
hepatitis and its relevance, if any, to 
his opinion.  

The Veteran's claim folder and a copy of 
this REMAND should be furnished to the 
examiner, who should indicate in the 
examination report that he or she has 
reviewed the claims file.  All findings 
should be described in detail and all 
necessary diagnostic testing performed.  

If this examiner is not available, the RO 
should obtain a new medical opinion.  
Physical evaluation of the Veteran is not 
required unless requested by the examiner.   

3.  When the development requested has 
been completed, and the RO has ensured 
compliance with the requested action, this 
case should again be reviewed by the RO on 
the basis of the additional evidence.  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


